Citation Nr: 1420090	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, also claimed as secondary to service-connected disability.

2.  Entitlement to service connection for a right knee disability, also claimed as secondary to service-connected disability.  

3.  Entitlement to a disability rating in excess of 40 percent for Reiter's disease (exclusive of periods of 100 percent temporary total ratings), in effect prior to March 9, 2012. 

4.  Entitlement to a disability rating in excess of 30 percent for Reiter's disease, status post left knee arthroplasty and status post lateral release and patelloplasty with scar, effective from March 9, 2012.  

5.  Entitlement to a disability rating in excess of 20 percent for Reiter's disease of the cervical spine, effective from March 9, 2012.  

6.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the left shoulder, effective from March 9, 2012.  

7.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the right shoulder, effective from March 9, 2012.  

8.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the lumbar spine, effective from March 9, 2012.  

9.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the right ankle, effective from March 9, 2012.  

10.  Entitlement to a compensable rating for Reiter's disease of the left hand and fingers, effective from March 9, 2012.  

11.  Entitlement to a compensable rating for Reiter's disease of the right hand and fingers, effective from March 9, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2012, the Veteran withdrew his request for a hearing before the Board.  

In January 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2013).  The opinion was received in February 2013; however, the Board requested an addendum, which was received in April 2013.  The Veteran was provided notice and in July 2013, submitted his response.  

In September 2013, the appeal was remanded for additional development.  Following substantial compliance with the remand directives, the case has returned to the Board.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A right knee disability, to include degenerative changes, was not manifest during service or within one year of separation; and such disability is not part of or otherwise due to or aggravated by service-connected Reiter's disease.

2.  A bilateral hip disability, to include degenerative changes, was not manifest during service or within one year of separation; and such disability is not part of or otherwise due to or aggravated by service-connected Reiter's disease.  

3.  On December 28, 2010, the RO received a statement wherein the Veteran reported pain in his neck and shoulders.  

4.  For the period prior to December 28, 2010, and exclusive of any periods of a temporary 100 percent rating, the disability picture associated with Reiter's syndrome with left knee status post replacement, lumbar spine disability, right ankle disability, and bilateral hand and finger disability, is manifested by no more than definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  

5.  Effective December 28, 2010, and exclusive of any periods of a temporary 100 percent rating, the disability picture associated with Reiter's disease status post left knee arthroplasty and status post lateral release and patelloplasty with scar approximates no more than the minimum rating under Diagnostic Code 5055.  The scar is well-healed and is not shown to be unstable or painful.  

6.  Effective December 28, 2010, Reiter's disease of the cervical spine is manifested by no more than forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion not greater than 170 degrees.  

7.  Effective December 28, 2010, Reiter's disease of the left shoulder is manifested by no more than noncompensable limitation of motion with pain.  

8.  Effective December 28, 2010, Reiter's disease of the right shoulder is manifested by no more than noncompensable limitation of motion with pain.  

9.  Effective December 28, 2010, Reiter's disease of the lumbar spine is manifested by no more than forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  

10.  Effective December 28, 2010, Reiter's disease of the right ankle is manifested by no more than moderate limited motion.  

11.  Effective December 28, 2010, Reiter's disease of the left hand and fingers is manifested by full range of motion of the digits without functional impairment.  

12.  Effective December 28, 2010, Reiter's disease of the right hand and fingers is manifested by full range of motion of the digits without functional impairment.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred during service; bilateral hip arthritis may not be presumed to have been incurred therein; and a bilateral hip disorder is not secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  A right knee disability was not incurred during service; right knee arthritis may not be presumed to have been incurred therein; and a right knee disorder is not secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

3.  For the period prior to December 28, 2010, and exclusive of any periods of a temporary 100 percent rating, the criteria for a rating greater than 40 percent for Reiter's syndrome with left knee status post replacement, lumbar spine disability, right ankle disability, and bilateral hand and finger disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009 (2013). 

4.  Effective December 28, 2010, a 30 percent rating is warranted for Reiter's disease status post left knee arthroplasty and status post lateral release and patelloplasty with scar.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013). 

5.  The criteria for a rating greater than 30 percent for Reiter's disease status post left knee arthroplasty and status post lateral release and patelloplasty with scar are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262; 38 C.F.R. § 4.118, Diagnostic Code 7804.

6.  Effective December 28, 2010, a 20 percent rating is warranted for Reiter's disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5242 (2013).

7.  The criteria for a rating greater than 20 percent for Reiter's disease of the cervical spine are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5242.

8.  Effective December 28, 2010, the criteria for a 10 percent rating for Reiter's disease of the left shoulder are met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5201 (2013).

9.  The criteria for a rating greater than 10 percent for Reiter's disease of the left shoulder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

10.  Effective December 28, 2010, the criteria for a 10 percent rating for Reiter's disease of the right shoulder are met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5201.

11.  The criteria for a rating greater than 10 percent for Reiter's disease of the right shoulder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

12.  Effective December 28, 2010, the criteria for a 10 percent rating for Reiter's disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5242.  

13.  The criteria for a rating greater than 10 percent for Reiter's disease of the lumbar spine are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

14.  Effective December 28, 2010, the criteria for a 10 percent rating for Reiter's disease of the right ankle are met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

15.  The criteria for a rating greater than 10 percent for Reiter's disease of the right ankle are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271.

16.  Effective December 28, 2010, the criteria for a noncompensable rating for Reiter's disease of the left hand and fingers are met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5228, 5229, 5230 (2013).  

17.  The criteria for a compensable rating for Reiter's disease of the left hand and fingers are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  

18.  Effective December 28, 2010, the criteria for a noncompensable rating for Reiter's disease of the right hand and fingers are met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5228, 5229, 5230.  

19.  The criteria for a compensable rating for Reiter's disease of the right hand and fingers are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2008, March 2008, April 2008, and April 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are determined.  The appeal was most recently readjudicated in the February 2014 Supplemental Statement of the Case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, private medical records, and Social Security Administration (SSA) records.  In connection with the current appeal, the Veteran was provided VA examinations in January 2008, October 2008, May 2011, March 2012, and December 2013.  A VHA opinion was obtained in February 2013 with addendum in April 2014.  Further development is not warranted.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

Service connection

In November 2008, the RO denied service connection for degenerative changes of the right knee and bilateral hips.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation pertaining to secondary service connection was amended effective October 10, 2006 and under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

On review, the Veteran contends that his right knee and bilateral hip disabilities are part and parcel of the systemic disability (Reiter's disease) or, alternatively, are the result of gait changes associated with replacement of the left knee joint in 2006.  

Service treatment records show that the Veteran was hospitalized for an extensive period for evaluation and treatment of Reiter's disease.  X-rays of the right hip were reported as essentially normal.  The lower extremities were marked as abnormal on clinical evaluation at separation in March 1965.  Specific findings relating to the right knee and/or bilateral hips were not shown.  

Since discharge from service, the Veteran has undergone numerous VA examinations.  These examinations documented his complaints related to Reiter's disease.  The Board acknowledges that there has been some confusion and/or disagreement among the examiners as to what joints were actually affected.  

Specific to this claim, the Veteran underwent a VA examination in October 2008.  The Veteran reported that he had a left knee replacement in August 2006 and his hips started bothering him last year.  Following examination and review of the claims folder, the examiner diagnosed: (1) status post left total knee replacement in good position; (2) x-rays of the right knee showed minimal degenerative changes; and (3) hips, normal function with x-rays showing minimal degenerative changes of both hips.  The examiner discussed the Veteran's history and multiple medical conditions.  He noted that the Veteran limps on the left leg, but this was not severe and he even left his cane in the car.  The examiner stated "that it would be pure speculation to say that the left knee replacement is causing the problems with his hips and his right knee when those problems also could be caused by his Reiter's syndrome, and we also know that he has multiple joint arthritis."  

A VHA opinion was obtained in February 2013.  The examiner, an orthopedic surgeon, discussed the Veteran's history in detail and stated as follows:

In my opinion, it is quite unlikely that these mild degenerative changes are due to the Reiter's disease, which is an inflammatory type arthritis.  They are very likely normal changes one would see in a 68-year-old individual who has been active and worked all their life.  Regarding the left total knee arthroplasty, there is nothing in the orthopedic literature to suggest that a total knee arthroplasty increases the incidence of degenerative arthritis in the other weightbearing joints.  Therefore, again, it is quite unlikely that these mild degenerative changes are due to the left total knee arthroplasty.  

The Board subsequently requested an addendum regarding aggravation.  In April 2013, the examiner responded that the mild degenerative changes were neither caused by or aggravated by the service-connected Reiter's disease.  

In July 2013, the Veteran responded to the VHA.  He stated that the issue with the right knee and hips was the wear and tear on those joints secondary to the severe gait disturbance and weight shift due to the chronic problems with the left knee.  

Service treatment records note Reiter's disease and polyarthritis, but do not show chronic disability of the right knee or bilateral hips.  The claimed disabilities were not "noted" during service and 38 C.F.R. § 3.303(b) does not assist the appellant.  

Objective evidence does not show arthritis of these joints in the one-year period following separation from service or for many years thereafter.  For example, the Veteran underwent a VA examination in December 1965.  At that time, he complained of swelling in the lumbar region, left knee and ankle joint.  Complaints or findings related to the right knee were not shown.  A March 1971 VA examination notes the Veteran's reports of arthritis in the "knees", but this finding is not supported by radiographic evidence.  

Regarding whether arthritis of the right knee and bilateral hips is related to service, the record contains a VA opinion and a VHA opinion and addendum.  The VA opinion is not considered probative as the examiner indicated he could not render an opinion without pure speculation.  The VHA opinion and addendum, however, are considered highly probative.  The opinions were based on a thorough review of the claims folder and supported by adequate rationale.  

As set forth, the orthopedic physician determined that the right knee and bilateral hip degenerative changes were not part of service-connected Reiter's nor were they proximately due to or aggravated by the left knee disability.  

The Board has considered the Veteran's contentions to the contrary.  Questions of competency notwithstanding, the Veteran's unsubstantiated lay assertions simply do not outweigh the probative VHA opinion and addendum.  

In summary, the preponderance of the evidence is against finding that right knee and bilateral hip degenerative changes had their onset during service or were manifested to a compensable degree within one year following discharge.  Additionally, the more probative evidence establishes that the claimed disabilities are not part of the already service-connected Reiter's disease, nor are they proximately due to or aggravated by Reiter's, to include the left knee disability.  

The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Evaluation of Reiter's disease

By way of history, in October 1965, the RO granted service connection for Reiter's disease of the left knee and right ankle and assigned a 20 percent rating.  In January 1966, the RO increased the rating to 40 percent retroactive to the date of original claim (June 19, 1965).  At that time, the disability was characterized as Reiter's disease, intermittently symptomatic, with minimal swelling of soft tissues, joints of left knee, right ankle, and tenderness of various joints.  The 40 percent rating was continued by decisions dated in January 1969, March 1971, February 1978, and July 2004.  

In June 2007, the RO increased the rating to 100 percent effective August 9, 2006, the date of surgery for a left total knee replacement.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.  A 40 percent rating was assigned from October 1, 2007.  

In August 2008, the RO assigned a 100 percent rating effective March 18, 2008 based on surgical treatment necessitating convalescence for Reiter's disease.  See 38 C.F.R. § 4.30.  A 40 percent rating was assigned from May 1, 2008.  

In November 2008, the RO continued the 40 percent rating for Reiter's disease, to include the left knee, lumbar spine, right ankle, and bilateral hands.  The Veteran disagreed with the decision and perfected this appeal.  

On December 28, 2010, the RO received a statement wherein the Veteran reported pain in various joints, to include his neck and shoulders.  

In February 2012, the RO granted a 100 percent rating effective October 4, 2010 based on surgical treatment necessitating convalescence for Reiter's disease, left knee.  See 38 C.F.R. § 4.30.  A 40 percent rating was resumed from January 1, 2011.  The RO specifically noted that this rating encompassed Reiter's disease of the left knee, lumbar spine, bilateral hands, and right ankle.  The issues of entitlement to compensation for conditions characterized by neck and bilateral shoulder pain were deferred for an examination to determine whether the Reiter's disease affected these joints.  

In April 2012, the RO determined that the Veteran's Reiter's disease included disability of the cervical spine and left and right shoulders, and further determined that assigning separate disability ratings was more favorable to the Veteran.  Thus, effective March 9, 2012, the RO assigned a 30 percent rating for the left knee disability status post replacement; a 20 percent rating for the cervical spine; a 10 percent rating for the left shoulder; a 10 percent rating for the right shoulder; a 10 percent rating for the lumbar spine; and a 10 percent rating for the right ankle.  Noncompensable ratings were assigned for the hands and fingers.  

As set forth, the effective date for the inclusion of the cervical spine and shoulder disabilities and for separate ratings was March 9, 2012, the date of VA examination.  Review of the claims folder, however, shows that the Veteran reported pain in his neck and shoulders in his December 2010 statement, but that an examination to determine whether these joints were included in the disease process was not conducted for several years.  Under these circumstances, the Board finds that these disabilities are appropriately included as of December 28, 2010 and separate ratings are warranted as of that date.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5002.  

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

"Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  
Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Reiter's disease is not specifically listed in the Rating Schedule.  Under Diagnostic Code 5009, other types of arthritis are rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5009.  Rheumatoid arthritis as an active process is assigned a 100 percent rating when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A 60 percent rating is assigned when there is less than criteria for 100 percent with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  A 40 percent rating is assigned when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more time a year.  Id.  

Chronic residuals such as limitation of motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  A note to this provision states that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

a. Prior to December 28, 2010

Exclusive of periods of temporary 100 percent ratings, the RO evaluated the Veteran's Reiter's syndrome (left knee, lumbar spine, right ankle, and bilateral hand and finger) as 40 percent disabling pursuant to Diagnostic Code 5002.  The Board will generally limit its discussion to the findings pertaining to those periods of time when a 100 percent rating was not in effect.

The Veteran underwent a VA hand examination in January 2008.  At that time he had full range of motion to each joint of each finger on each hand and there were no signs of inflammation to any joint of either hand.  Diagnosis was radiographic evidence of mild degenerative changes to both hands with no impact on range of motion to joints of either hand.  

On VA joints examination in January 2008, the examiner stated that there were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran used a cane and had poor propulsion.  Range of motion of the left knee was from 0 to 110 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  Right ankle range of motion was normal for VA purposes with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no objective evidence of pain or additional limitation following repetitive motion.  Diagnosis was radiographic evidence of left knee prosthesis, mild limitation in range of motion; and no radiographic or clinical evidence of current right ankle pathology; evidence of past fracture, well healed.  

The Veteran underwent a VA spine examination in January 2008.  Physical examination did not show any abnormal spinal curvatures or ankylosis.  Motor and sensory examinations were normal.  Range of motion of the thoracolumbar spine was flexion 0 to 90 degrees, extension 0 to 20 degrees, left and right lateral flexion 0 to 20 degrees, and left and right lateral rotation 0 to 20 degrees.  There was no objective evidence of pain or additional limitation following repetitive motion.  Diagnosis was radiographic evidence of degenerative changes to lumbar spine with mild limitations in range of motion.  

On March 18, 2008, the Veteran underwent left patellar resurfacing.  On VA joints examination in October 2008, the left knee was shown to be swollen.  There was crepitus and deformity and the examiner told the Veteran that he needed to have his knee drained.  Range of motion of the left knee was from plus 3 to 120 degrees actively and 0 to 127 degrees after fatigue, all with pain.  The associated scar was unsightly but not tender and did not interfere with function.  It was well-healed without induration, inflammation or ulceration.  Strength and reflexes of the lower legs were normal.  X-ray of the left knee showed a stable left total knee replacement.  There was no evidence of loosening.  Diagnosis included status post left total knee replacement in good position.

Private medical records show that on October 4, 2010, the Veteran underwent revision of the left total knee replacement from titanium to cobalt chrome baseplate.  He continued with pain and limited motion and on November 17, 2010, he underwent manipulation under anesthesia.   

For purposes of this decision, the Board will resolve reasonable doubt and assume that prior to December 28, 2010, the Veteran's condition was active with some evidence of joint involvement.  Regardless, a rating greater than 40 percent is not warranted.  As set forth, exclusive of the periods where a 100 percent rating was in effect, the Veteran is able to ambulate and to move the joints in question without significant impairment.  Examinations of record do not include findings consistent with a severe impairment of health nor do they show severely incapacitating exacerbations related to Reiter's disease.  In making this determination, the Board acknowledges the Veteran's lay assertions, but finds the objective evidence of record more probative.  

The Board acknowledges that chronic residuals may be separately evaluated.  Prior to December 28, 2010, the listed residuals include left knee status post replacement, right ankle, lumbar spine, and bilateral hands.  On review, the combined rating for these disabilities prior to December 28, 2010 is not found to exceed 40 percent, exclusive of the periods where a 100 percent rating was in effect, and it is more beneficial to the Veteran to rate as an active process.  See 38 C.F.R. §§ 4.25, 4.26 (2013).  

The disability did not significantly change during that portion of the appeal period prior to December 28, 2010 and a uniform evaluation is warranted.


b. Beginning December 28, 2010

	i. Left total knee replacement

The RO assigned a 30 percent rating is assigned for Reiter's disease status post left knee replacement from March 9, 2012.  As noted, the Board finds that the separate 30 percent rating is warranted from December 28, 2010.

In the September 2012 informal hearing presentation, the representative argued that by assigning a 30 percent rating for the left knee, the RO was incorrectly reducing a protected rating.  The Board disagrees and notes that the 40 percent rating previously assigned included consideration of not only the left knee, but additional joint disabilities.  The applicable diagnostic code specifically allows for separate ratings when this results in a higher combined rating.  In this particular case, the Veteran is assigned a 30 percent rating for the left knee alone and when the other joints are considered, the combined rating now exceeds 40 percent.  

The Veteran's left knee disability is evaluated under Diagnostic Code 5055.  This diagnostic code prescribes a 100 percent evaluation for 1 year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are evaluated by analogy to diagnostic codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Ankylosis of the knee is evaluated as: extremely unfavorable, in flexion at an angle of 45 degrees or more (60 percent); in flexion between 20 and 45 degrees (50 percent); in flexion between 10 and 20 degrees (40 percent); favorable angle in full extension, or slight flexion between 0 and 10 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

On VA examination in May 2011, the Veteran reported continued deformity, giving way, instability, pain and swelling related to the left knee.  Left knee range of motion was from 0 degrees extension to 100 degrees flexion.  There was objective evidence of pain following repetitive motion but no additional limitations.  There was no effusion.  X-rays showed a stable left total knee arthroplasty.  On VA examination in March 2012, range of motion of the left knee was from 0 degrees extension to 90 degrees flexion.  

On review, a higher rating is not warranted under Diagnostic Code 5055.  That is, the Veteran's left knee disability is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The Board has considered Diagnostic Codes 5256, 5261, or 5262 but finds that a rating greater than 30 percent is not warranted under any of these codes.  The Veteran does not have ankylosis nor is extension shown to be limited to 30 degrees or more.  Objective evidence does not establish nonunion of the tibia or fibula.  

In summary, the criteria for a rating greater than 30 percent for left knee disability are not met or more nearly approximated.  In making this determination, the Board has considered functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca.  

The Veteran's left knee surgical scar is not shown to be unstable or painful and a separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  





	ii. Cervical spine

The RO assigned a separate 20 percent rating for Reiter's disease of the cervical spine from March 9, 2012.  As noted, the Board finds that the separate 20 percent rating is warranted from December 28, 2010.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), degenerative arthritis of the cervical spine is rated as follows: a 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

On VA examination in March 2012, forward flexion of the cervical spine was from 0 to 25 degrees.  On VA examination in December 2013, the Veteran reported that he has days when his neck is stiff.  Range of motion testing showed forward flexion to 45 degrees or greater, with pain beginning at 40 degrees.  There was no additional limitation in range of motion of the cervical spine following repetitive use testing.  The examiner indicated that there was some functional impairment after repetitive use, to include less movement than normal and pain on movement.  There was no localized tenderness to pain or palpation and no guarding or muscle spasm.  Strength was normal without muscle atrophy.  Reflexes and sensory examination were also normal.  There was no radicular pain.  The examiner stated that pain, weakness, fatigability or incoordination during flare-ups, or when the joint is used repeatedly over a period of time does not significantly limit functional ability.  X-rays showed no evidence of erosive or inflammatory findings related to Reiter's syndrome.  

On review, the criteria for a rating greater than 20 percent for cervical spine disability are not met or more nearly approximated.  Objective evidence does not show forward flexion to 15 degrees or less and the Veteran's cervical spine is not ankylosed.  The Board has also considered claimed functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca.  

The Veteran is not shown to have intervertebral disc syndrome with incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  

	iii. Left and right shoulders

The RO assigned a 10 percent rating for each shoulder from March 9, 2012.  As noted, the Board finds that the separate 10 percent ratings are warranted from December 28, 2010.

The Veteran is right hand dominant.  Pursuant to the rating schedule, limitation of arm motion is rated as follows: at shoulder level (20 percent major or minor extremity); midway between side and shoulder level (30 percent major extremity, 20 percent minor extremity); and to 25 degrees from side (40 percent major extremity, 30 percent minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

On VA examination in March 2012, the Veteran reported that his shoulders ache especially when he tries to raise them above his head.  On physical examination, range of motion was: right shoulder flexion 0 to 100 degrees; left shoulder flexion 0 to 95 degrees; right shoulder abduction 0 to 105 degrees; and left shoulder abduction 0 to 100 degrees.  

On VA examination in December 2013, the Veteran reported that there are days where his shoulders hurt.  Range of motion was: right shoulder flexion to 170 degrees with painful motion beginning at 150 degrees; right shoulder abduction to 170 degrees with painful motion beginning at 160 degrees; left shoulder flexion to 170 degrees with painful motion beginning at 170 degrees; and left shoulder abduction to 170 degrees with painful motion beginning at 170 degrees.  Post-test flexion and abduction were to 170 degrees for both shoulders and there was no additional limitation of range of motion following repetitive use testing.  Additional functional loss was described as less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain on palpation and there was no guarding of either shoulder.  Muscle strength was 5/5.  There was no history or findings of instability/dislocation/labral pathology.  The examiner stated that pain, weakness, fatigability, or incoordination during flare-ups, or when the joint is used repeatedly over a period of time does not significantly limit functional ability.  The examiner further stated that the Veteran had near complete abduction and forward elevation measure on examination.  Left shoulder pain was present at end of cross body movement, but none to the right.  There was no x-ray evidence of erosive or inflammatory findings related to Reiter's syndrome.  

On review, the criteria for a rating greater than 10 percent are not met or more nearly approximated for either the left or right shoulder.  The evidence does not establish range of arm motion limited to shoulder level.  The Board has considered claimed functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca.  

The Veteran does not have ankylosis of the scapulohumeral articulation, or impairment of the humerus or clavicle or scapula and Diagnostic Codes 5200, 5202 and 5203 are not for consideration.  

	iv. Lumbar spine

The RO assigned a 10 percent rating for Reiter's disease of the lumbar spine from March 9, 2012.  As noted, the Board finds that the separate 10 percent rating is warranted from December 28, 2010.

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

On VA examination in May 2011, the Veteran reported sharp and constant lower back pain.  On physical examination, posture was normal.  There was flattening of the lumbar lordosis but no spasm or guarding.  Thoracolumbar range of motion was flexion 0 to 86 degrees, extension 0 to 18 degrees, left lateral flexion 0 to 27 degrees, left lateral rotation to 30 degrees, right lateral flexion 0 to 30 degrees, and right lateral rotation 0 to 30 degrees.  There was no objective evidence of pain or additional limitations following repetitive motion.  Sensory and motor examinations were normal.

On VA examination in March 2012, thoracolumbar spine range of motion was: flexion 0 to 80 degrees; extension 0 to 18 degrees; lateral flexion bilaterally 0 to 25 degrees; and lateral rotation bilaterally 0 to 25 degrees.  

On review, the evidence of record shows that forward flexion exceeds 60 degrees, and the combined range of thoracolumbar motion exceeds 120 degrees.  While there is some evidence of abnormal spinal contour (lumbar flattening), objective evidence does not show spasm or guarding.  

In summary, the criteria for a rating greater than 10 percent for Reiter's disease of the lumbar spine are not met or more nearly approximated.  In making this determination, the Board has considered claimed functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca.  

The Veteran is not shown to have intervertebral disc syndrome with incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  

	v. Right ankle

The RO assigned a 10 percent rating for Reiter's disease of the right ankle from March 9, 2012.  As noted, the Board finds that a separate 10 percent rating is warranted from December 28, 2010.

Pursuant to the rating schedule, a 10 percent rating is assigned for moderate limited motion of the ankle.  A 20 percent rating is assigned for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For VA purposes, normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

On VA examination in May 2011, the Veteran denied giving way or instability, but reported pain, stiffness and swelling.  Range of motion of the right ankle was dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 38 degrees.  There was no objective evidence of pain or additional limitations following repetitive motion.  On VA examination in March 2012, right ankle dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 38 degrees.  

On review, the criteria for a rating greater than 10 percent are not met.  While the Veteran's dorsiflexion is approximately half of normal, his plantar flexion is almost full and the Board does not find the overall disability picture to more nearly approximate a marked limitation of ankle motion.  In making this determination, the Board has considered claimed functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca.  

The evidence does not show ankylosis or malunion of the ankle or associated joints and Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  

	vi. Left and right hands and fingers

The RO assigned noncompensable ratings for Reiter's disease of the left and right hands and fingers from March 9, 2012.  As noted, the Board finds that the separate noncompensable ratings are warranted from December 28, 2010.

As set forth, the fingers are not shown to be ankylosed and diagnostic codes pertaining to ankylosis of single or multiple digits of the hand are not for application.  The RO rated the disabilities under Diagnostic Codes 5229-5230.  Because the Veteran is service-connected for the hands and fingers, the Board will also consider Diagnostic Code 5228, which pertains to the thumb.  

Limitation of motion of the thumb is rated as follows: with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (noncompensable for major or minor extremity); with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (10 percent for major or minor extremity); and with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (20 percent for major or minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Limitation of motion of the index or long finger is rated as follows: with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees (noncompensable for major or minor extremity); and with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible, or; with extension limited by more than 30 degrees (10 percent for major or minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Any limitation of motion of the ring or little finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.   

On VA examination in May 2011, the Veteran reported an overall decrease in right hand strength, but not dexterity.  He reported stiffness and swelling in all fingers on both sides.  On physical examination, range of motion of the index fingers and long fingers were normal with no gap between the fingers and proximal transverse crease of the hand.  There was no gap between the left or right thumb pad or fingers.  Ankylosis or deformity was not shown.  Diagnosis was mild bilateral degenerative joint disease first metacarpal, otherwise no evidence of Reiter's disease of the bilateral hand.  There was no objective evidence of pain or additional limitation of motion following repetitive motion in the thumbs or fingers.  

On VA examination in March 2012, the Veteran reported that his hands and fingers hurt all of the time, especially when it is cold.  Physical examination showed normal range of motion bilaterally including all digits.  

On review, the criteria for a compensable rating are not met for the right or left hands or fingers.  As set forth, objective evidence shows normal range of motion of the individual digits and there is no gap between the thumb pad and the fingers or between the index or long fingers and the proximal transverse crease of the palm.  The Board does not find adequate pathology sufficient to support a higher rating based on functional impairment due to pain on motion or other factors.  See DeLuca.  The Veteran's subjective complaints do not outweigh the objective findings of record.  

For the period beginning December 28, 2010, and exclusive of any periods of temporary total ratings, as to all disabilities addressed herein, a uniform rating is warranted.  See Hart.

Extraschedular Rating

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  The Board has rated the Reiter's disease as an active process and has also separately evaluated the service-connected residuals.  The referenced diagnostic codes contemplate the claimed symptoms and associated disability pictures.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Total Disability Rating Based on Individual Unemployability (TDIU)

Evidence of record indicates that the Veteran is retired based on age.  The evidence does not suggest that the Veteran is unable to obtain or maintain employment due to service-connected Reiter's disease.  The Board declines to infer a claim for TDIU at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for a bilateral hip disability, also claimed as secondary to service-connected disability, is denied.

Service connection for a right knee disability, also claimed as secondary to service-connected disability, is denied.

Effective December 28, 2010, a 30 percent rating for Reiter's disease, status post left knee arthroplasty and status post lateral release and patelloplasty with scar is granted, subject to the laws and regulations governing the award of monetary benefits.  

Exclusive of the periods of temporary 100 percent ratings, a rating in excess of 30 percent for Reiter's disease, status post left knee arthroplasty and status post lateral release and patelloplasty with scar is denied.

Effective December 28, 2010, a 20 percent rating for Reiter's disease of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for Reiter's disease of the cervical spine is denied.

Effective December 28, 2010, a 10 percent rating for Reiter's disease of the left shoulder is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for Reiter's disease of the left shoulder is denied.

Effective December 28, 2010, a 10 percent rating for Reiter's disease of the right shoulder is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for Reiter's disease of the right shoulder is denied. 

Effective December 28, 2010, a 10 percent rating for Reiter's disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for Reiter's disease of the lumbar spine is denied.

Effective December 28, 2010, a 10 percent rating for Reiter's disease of the right ankle is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for Reiter's disease of the right ankle is denied.  

Effective December 28, 2010, a noncompensable rating for Reiter's disease of the left hand and fingers is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for Reiter's disease of the left hand and fingers is denied.  

Effective December 28, 2010, a noncompensable rating for Reiter's disease of the right hand and fingers is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for Reiter's disease of the right hand and fingers is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


